DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a capacitor material, classified in C04B35/465.
II. Claims 11-19, drawn to a method of making the capacitor material, classified in C04B35/628.

The inventions are independent or distinct, each from the other because:
Inventions I and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process can make a materially different product. Specifically a product with a crystalline region between the grain boundaries. 

Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
They belong to different statutory categories. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jose Gutman on 1/12/2021 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-10.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 


Claim Objections
Claim 1 is objected to because of the following informalities:  Please change “the at least one of the first and second resistive materials” in the last two lines of the claim to “at least one of the first and second resistive materials”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
_____________________________________________________
Claims 1-3, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over REYNOLDS et al. (US 2014/0022694) in view of KING et al. (US 2019/0009330).
With respect to claim 1, REYNOLDS et al. discloses a ceramic capacitor (Abstract) comprising a base material of a barrier layer type capacitor dielectric (e.g., unmodified internal barrier capacitor material) (Paragraph [0062]) having grain structures (e.g., boundaries) (Paragraph [0067]). The grain boundaries are infiltrated with dielectrics of electrically blocking layers of silicon oxide and aluminum oxide (e.g., first and second resistive materials) (Paragraph [0067]) thus implicitly forming a modified internal barrier capacitor material. 
REYNOLDS et al. discloses that the infiltration can be performed with CVI so that a composite is created having the high-k dielectric material surrounded by a matrix of high breakdown strength, electrically insulating material. Thus, it would appear that the resistive materials are at least implicitly bonded to the grain boundaries. In the event that the resistive materials of  REYNOLDS et al. are not implicitly bonded to the grain boundaries it would have been obvious to one having ordinary skill in the art to ensure that the resistive materials are bonded to the grain boundaries so that the base material retains its doping. 
REYNOLDS et al. does not explicitly disclose that the first and second resistive materials include nanoparticles and that the grains of the capacitor material are also nanoparticles. 
KING et al. discloses that the dielectric particles are nanoparticles (Paragraph [0038]). The silicon oxide and aluminum oxide coatings (e.g., first and second resistive materials) on the grains are also nanoscale (e.g., nanoparticle) (Paragraph [0086]) for a grain boundary barrier effect and prevent sintering induced aggregation. 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the grains of the capacitor material and the first and second resistive materials of REYNOLDS et al. as nanoparticles as taught by KING et al. so as to prevent sintering induced aggregation. 
REYNOLDS et al. also does not disclose an amorphous region between the grain boundaries that includes at least one of the resistive materials. KING et al. discloses that the silicon oxide material forms a glassy coating (e.g., amorphous coating) and can maintain uniform particle size distribution. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the silicon oxide coating in the grain boundaries of REYNOLDS et al. as a glassy amorphous coating, as taught by KING et al. so as to maintain particle size distribution. 
With respect to claim 2, REYNOLDS et al. discloses that the capacitor material is calcium copper titanium oxide (Paragraph [0067]). 
With respect to claim 3, REYNOLDS et al. discloses that the first resistive material is aluminum oxide and the second resistive material is silicon oxide (Paragraph [0067]). 
With respect to claim 6, 
With respect to claim 7, KING et al. discloses that the term “nanoparticles” refers to a medial particle size of 250 nanometers or less (Paragraphs [0027] and [0064]). The diameters range down to 50 nanometers (Paragraph [0067]). 
The courts have generally held that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists. See, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
In the general teachings of KING et al. “nanoparticles” refers to average sizes of 250 nanometers or less, which overlaps with 100 nanometers or less. Moreover, KING et al. includes specific embodiments where the particle diameters are 50 nanometers. Thus, the range of “250 nanometers or less” explicitly includes down to 50 nanometers. 
With respect to claim 9, REYNOLDS et al. discloses a multilayer ceramic capacitor (Abstract) comprising at least one first electrode (Paragraph [0043]) at least one second electrode (Paragraph [0047]) a plurality of the modified internal barrier layer capacitor material layers (Paragraphs [0041], [0042], [0045], [0046] and [0050]; Figures 4, 5 and 6; See rejection of claim 1) and the electrodes are interleaved with the capacitor material layers ( Figures 4-6). The electrodes are. 
With respect to claim 10, REYNOLDS et al. discloses that the thickness of the modified internal barrier layer is implicitly from 50 to 500 nanometers (Paragraph [0058]). 
Specifically, REYNOLDS et al. discloses that the thick film techniques produces a minimum thickness of between 1 and 2 orders of magnitude larger than the thickness produced by thin film techniques, which is around 5 nanometers (Paragraph [0058]). The ceramic dielectric layers are deposited with thick film techniques (Paragraph [0060]) and 

________________________________________________________________________
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over REYNOLDS et al. (US 2014/0022694) in view of KING et al. (US 2019/0009330) as applied to claims 1-3, 6, 7, 9 and 10  above, and further in view of FRANK (US 2017/0004929) and TURNER et al. (US 2019/0304708).
With respect to claim 8, modified REYNOLDS et al. does not explicitly disclose the claimed dielectric permittivity or the claimed resistivity. FRANK discloses that a balance between permittivity and resistivity is desired where the target resistivity is between 1 mega-ohm and 100 terra-ohms while permittivity is 100,000 or greater (Paragraph [0144]). The dielectric layers are 10 microns thick (Paragraph [0011]). Thus, the resistivity includes 100 terra-ohms per 10 microns which converts to 10,000 terra-ohms/centimeter. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the capacitor materials of modified REYNOLDS et al. with the resistivity and permittivity taught by FRANK to enable rapid charge and dense energy storage (Abstract; Paragraph [0001]). 
Modified REYNOLDS et al. does not explicitly disclose the claimed dielectric strength. TURNER et al. discloses improving the dielectric strength to increase voltage (Paragraph [0004] . 


Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest the claimed Calcium Tricopper Tetratita as a second phase of the capacitor material, per se. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745